Citation Nr: 0613313	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  98-08 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In February 1999, the veteran withdrew his request for a 
hearing before a member of the Board at the RO.  

The Board remanded the case in November 2000 for further 
development, and the case was returned to the Board in May 
2005.  


REMAND

In an April 2002 statement, the veteran informed the RO that 
he desired a videoconference hearing at the Battle Creek 
facility before a Decision Review Officer of the RO.  The 
record does not reflect that the veteran was scheduled for 
such a hearing or that he has withdrawn his request for such 
a hearing.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The veteran should be afforded a 
videoconference hearing before a 
Decision Review Officer at the 
Battle Creek facility.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





